Breese, J. We are well satisfied the court below decided correctly, in denying the motion for a change of venue. It was within the province of that court to determine, that one day was not reasonable notice for an application of that nature, and in deciding that it would not look beyond the matters contained in the petition for the change, and that supplementary affidavits to cure defects in the petition could not be received. The notice of the application for a change of venue was given about the time the cause was called for trial, and the petition states that the causes rendering a change necessary, came to the knowledge of the petitioners “ within less than ten days last past.” Non constat, they obtained the knowledge nine days before the application was made, and if so, they should have given the plaintiff the earliest notice such time would allow, and make the application to the judge at chambers. We cannot distinguish this case from the case of Moss v. Johnson, 22 Ill. 634. As said in that case, the appellants, “ by their own showing, did know of the cause some days before the application was made. They were negligent in not giving the earliest and speediest notice of this intended application; ” or give some good reason for failing so to do. This would have saved to the plaintiff the trouble and expense of a preparation for trial. The court decided correctly in denying the motion, and in refusing to receive the supplementary affidavit, and the judgment must be affirmed. Judgment affirmed.